DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 1/20/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and the species of compound 18 were elected.
Claims 3, 17 and 18 are rejected as set forth below. The closest prior art (based on the current claim interpretation) is Liu et al. (US 2014/0073581 as cited with IDS 7/31/18) who generically teach modified rapamycin (claim 1). However, there is no adequate teaching, suggestion or motivation to arrive at compounds as instantly claimed from the teachings of Liu et al.
Claims 1-2, 4-8 and 10-16 are drawn to a non-elected group.
Claims 1-2, 4-8 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/21.
Claim 9 has been canceled.
Claims 3, 17 and 18 are being examined.

Priority


Claim Rejections - 35 USC § 112
	Claims were previously rejected under 112. Since the claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 refers to various residues including dphe of compound A18-17. Although the specification (page 5) sets forth the abbreviation of certain residues including dPhe, the meaning of dphe has not been set forth. Compound A18-17 recites ‘phe’ and it is unclear if the use of lower case is to have some type of special meaning. Compound E11-72-4 of claim 3 is such that one of the residues is HoSMe,. The identity of such residues is unclear. The specification does describe HoSerMe. However, it is unclear if HoSerMe is intended to be the same as HoSMe. 
	Claims 17-18 have been amended to refer to a variable ‘m’ that can be zero. When each of A, X, Y and Z are –(CH)m- and m is 0 the resulting structure is unclear. Further, claims 17-18 are unclear when Y is –(CH)m- and m is zero and Z is N for example because the result appears 

	The rejection below is a new rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
Claims 17-18 have been amended to recite that R5, R6, R7 and R8 are independently selected from the group consisting of H, methyl, ethyl, propyl, isopropyl, phenyl, OH, NH2, SH and CN.

As such, claims 17-18 have been expanded to include hydrogen as an option for R5-R8. Since claims 17-18 recite ‘independently selected’ claims 17-18 include combinations of hydrogen with methyl, ethyl, propyl, isopropyl, phenyl, OH, NH2, SH and CN (which was not supported in the original disclosure). As such, there is no reason to conclude that claims 17-18 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
Although applicants argue that ‘claim 3 has been amended to remove all of the compounds with the above mentioned residues’, claim 3 still recites Compound E11-72-4 and  one of the residues of that compound is HoSMe,. Further, the previous office action stated ‘Compound A18-17 recites ‘phe’ and it is unclear if the use of lower case is to have some type of special meaning’. Claim 3 still recites ‘phe’ (compound A18-17).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 3, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,662,220 (220; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other.
	220 recites specific formulas (claims 4-5) and mentions specific amino acids including mGly, mIle, mdPhe and mLeu (claim 1). Since 220 recites specific formulas (claims 4-5) and suggest specific amino acids (claim 1) one would have been motivated to make such compounds and compositions based on the express teaching. One would have had a reasonable expectation of success based on the express teachings and suggestions of 220.
	In relation to claims 3, 17 and 18, as set forth above the claim scope is unclear. The formulas of claim 4 of 220 are of the same backbone as those of claims 3 (2nd structure) and 17. The formula of claim 5 of 220 is of the same backbone of claim 18. Further, 220 suggest specific amino acids such as mGly, mIle, dPhe and mLeu (claim 1) as in compound A18-2 of claim 3 and as recited in claims 17-18.
	
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,774,110 (110; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other.
	110 recites a specific formula (claim 4) and mentions methods of administering (claims 2-3). 110 recites amino acids including mLeu, Pro, mPhe and Phe (compound 95-15-7 of claim 4), Since 110 recites a specific formula (claim 4) and suggest methods of administering (claims 2-3) one would have been motivated to make compounds and compositions based on the express teaching. One would have had a reasonable expectation of success based on the express teachings and suggestions of 110.
	In relation to claim 17, as set forth above the claim scope is unclear. The formula of claim 4 of 110 is of the same backbone as that of the compound of claim 17. Further, 110 recites amino acids including mLeu, Pro, mPhe and Phe (compound 95-15-7 of claim 4) as in instant claim 17.

Claims 3 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/003,940 (reference application; ‘940’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
940 recites a specific formula (claim 1) and mentions compositions (claim 5) and recites specific amino acids (claim 1). Since 940 recites a specific formula (claim 1) and suggest compositions (claim 5) one would have been motivated to make such compounds and 
	In relation to claims 3 and 17, as set forth above the claim scope is unclear. The formula of claim 1 of 940 is of the same backbone as the 2nd structure of claim 3 and the compound of  claim 17. Further, 940 suggest specific amino acids including mGly, mIle, dPhe and mLeu (claim 1) as in instant compound A18-2 and as in claim 17.
	
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/039,697 (reference application; ‘697’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
697 recites specific formulas (claims 1 and 6) and mentions compositions (claim 7) and show structures where the amino acids are Phg, Phe, Pro and Leu (claim 6 and claim 1 where R3 is H). Since 697 recites specific formulas (claims 1 and 6) and suggest compositions (claim 7) one would have been motivated to make such compounds and compositions based on the express teaching. One would have had a reasonable expectation of success based on the express teachings and suggestions of 697.
	In relation to claim 17, as set forth above the claim scope is unclear. The formula of claims 1 and 6 of 697 are of the same backbone as the first structure of claim 17. Further, 697 recites amino acids (claim 6 and claim 1 where R3 is H) as in claim 17.

Response to Arguments – double patenting
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants request that the rejection be held in abeyance, the rejections above have not been overcome so they remain of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658